Citation Nr: 1334380	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  08-28 605	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for the left ear hearing loss disability prior to April 30, 2010.

2.  Entitlement to an initial compensable disability evaluation for the bilateral hearing loss disability beginning April 30, 2010.

3.  Entitlement to an initial disability evaluation in excess of 20 percent for the orthopedic manifestations of the cervical spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from August 1997 to August 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for left ear hearing loss and assigned a noncompensable evaluation.  That rating decision also granted service connection for a cervical spine disability and assigned a 20 percent evaluation based on pain and limitation of motion; separate evaluations of 20 percent were also assigned for the neurological manifestations of the cervical spine disability radiating into the right and left upper extremities, but the Veteran did not appeal those evaluations.

The appellant is appealing the initial ratings that were assigned.  As such, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

While the left ear hearing loss claim was in appeal status, the RO granted service connection for right ear hearing loss in a rating decision issued in July 2011.  A noncompensable disability evaluation was assigned for the right ear hearing loss effective from April 30, 2010 (the date of the claim for service connection for right ear hearing loss).  Consequently, the Board has recharacterized the increased hearing loss issue on appeal as set forth on the title page of this decision.

In October 2012, a videoconference hearing was held between San Antonio, Texas and the Board in Washington, DC before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does currently contain evidence pertinent to the claims - namely, VA treatment records dated between August 2006 and December 2012.

The issue of entitlement to an initial disability evaluation in excess of 20 percent for the orthopedic manifestations of the cervical spine disability is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's left ear hearing loss disability was manifested by Level I hearing acuity for the period between August 8, 2005 and April 29, 2010.

2.  Since April 30, 2010, the appellant's bilateral hearing loss disability has been manifested by Level I hearing acuity in each ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for the left ear hearing loss were not met at any time between August 8, 2005, and April 29, 2010.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2013); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

2.  The criteria for an initial compensable evaluation for the bilateral hearing loss were not met at any time since April 30, 2010.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, Diagnostic Code 6100 (2013); Fenderson v. West, 12 Vet. App. 119, 126 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's hearing loss claims arise from his disagreements with the initial evaluations assigned following the grants of service connection.  The Court has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Furthermore, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letters to the Veteran from VA, dated in September 2009, May 2010, and January 2013, contained the information required by Dingess.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA treatment records have been associated with the claims file and the Veteran was afforded VA audiometric examinations in September 2005, October 2008, June 2010, October 2010, and February 2013.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Each one of the VA audiometric examinations was conducted by a medical professional, and the associated reports reflect review of the Veteran's hearing loss history.  The examinations included reports of the symptoms for the claimed disability and demonstrated objective evaluations.  The VA examiners were able to assess and record the condition of the hearing loss disability in each ear.

The Board finds that the audiometric examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the Veteran's claimed hearing loss in either ear.  Further, the VA examination reports addressed the applicable criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the January 2013 Board remand, the appellant was scheduled for a VA audiometric examination in February 2013.  Pursuant to the January 2013 Board remand, VA medical treatment records were obtained and added to the evidence of record.  The appellant was afforded a VA examination (audiometric).  Therefore, substantial compliance has been achieved.

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for increased evaluations for hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant testified at his October 2012 Board videoconference hearing that he wore two hearing aids.  He stated that he had not undergone any audiogram with a private provider.  In his March 2007 Notice of Disagreement, the appellant stated that he was unable to hear out of his left ear.  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the appellant's VA treatment records dated between 2006 and 2012, the reports of the VA audiometric examinations conducted in September 2005, October 2008, June 2010, October 2010, and February 2013; the appellant's October 2012 videoconference hearing testimony; and various written statements submitted by the appellant and his representative.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from initially assigned ratings, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

The severity of a hearing loss disability is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.85(a), an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 hertz, or Hz (cycles per second).  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from level I, for essentially normal acuity, to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.

A.  Left ear

Service connection for left ear sensorineural hearing loss was established by a rating decision, effective as of August 2005.  An initial evaluation of zero percent was assigned.  The appellant contends, in essence, that his left hearing loss disability at issue in this case has been more severely disabling than reflected by the noncompensable evaluation.  The noncompensable evaluation for left ear hearing loss was in effect between August 8, 2005 and April 29, 2010.

As noted above, the appellant was service-connected for hearing loss in only one ear (the left) for the period between August 8, 2005 and April 29, 2010.  In such cases, the disability is evaluated as a paired organ.  Specifically, where there is deafness compensable to a degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of nonservice-connected disability that is not the result of a veteran's own willful misconduct, the rate of compensation shall be paid as if the combination of the disabilities was the result of service-connected disability.  See 38 U.S.C.A. § 1160(a)(3); see also VAOPGCPREC 32-97.  Here, deafness has not been shown in either ear.

The implementing regulation regarding hearing loss in one ear provides that a claimant must have a service-connected hearing impairment of 10 percent or more, and a hearing impairment in the nonservice-connected ear that meets the criteria at 38 C.F.R. § 3.385 before both ears may be considered in deriving the level of disability.  See 38 C.F.R. § 3.383(a)(3).  In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  

The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to considered as compensable.  See 38 C.F.R. § 4.85, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  

As the following discussion will show, the evidence of record does not demonstrate that the appellant had a compensable disability rating for his service-connected left ear at any time between August 8, 2005 and April 29, 2010.

The appellant underwent a VA medical examination in September 2005.  He said that he did not have to take any time off from work due to the hearing loss.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
20
15
21
LEFT
30
30
25
20
26

Speech audiometry (Maryland CNC) revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant underwent a VA general medical examination in February 2006.  The examiner noted that the appellant was able to hear normal conversation across the examining room.

Review of the appellant's VA treatment records reveals a May 2008 audiology consultation report in which the audiologist stated that the appellant's audiogram had revealed borderline normal to mild sensorineural hearing loss with good speech discrimination ability bilaterally.  A June 2009 physician note states that the appellant reported doing good with his bilateral hearing aids.  A June 2009 audiology note states that, after the appellant's hearing aids were adjusted, the audiologist and the appellant were able to carry on a conversation with a loud radio playing in the background.

The appellant was afforded another VA audiology examination in October 2008; the examiner reviewed the claims file.  The appellant complained of muffled sounds in both ears, the left greater than the right.  He reported that he had gotten hearing aids in June 2008.  The appellant stated that he was able to hear on the telephone with either ear.  He said that he had trouble understanding conversation with noise in the background.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
20
20
23
LEFT
30
30
25
20
26

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant was afforded another VA audiology examination in June 2010; the appellant again complained of muffled sounds.  He said that it was hard to talk to friends.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
30
30
34
LEFT
45
45
40
35
42

Speech audiometry(Maryland CNC) revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

It should also be noted that the appellant did not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86 at any time between August 2005 and April 2010.  This is so because no puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level I for one ear and Level I for the other.  Under the pertinent regulations, a zero percent rating is yielded by each set of VA audiometric examination.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  

The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for a compensable evaluation for his left ear hearing loss disability for the period from the time of the initial grant of service connection in August 2005 through April 29, 2010.  


B.  Bilateral hearing loss

Service connection for bilateral sensorineural hearing loss was established by a July 2011 rating decision, effective as of April 30, 2010.  An initial evaluation of zero percent was assigned.  The appellant contends, in essence, that his bilateral hearing loss disability has been more severely disabling than reflected by the noncompensable evaluation

As previously noted, the appellant was afforded a VA audiology examination in June 2010, and the findings resulted in a designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant underwent another VA audiology examination in October 2010; the examiner reviewed the appellant's hearing loss history.  The appellant reported having difficulty hearing with background noise and with some conversational speech.  

The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
40
45
44
LEFT
60
50
50
55
54

Speech audiometry (Maryland CNC) revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

The appellant was afforded another VA audiology examination in February 2013; the examiner reviewed the appellant's claims file.  The appellant complained of difficulty hearing on the telephone, difficulty understanding conversation with background noise, difficulty in communication and difficulty focusing on what one person was saying when there was background noise.  The examination included audiometric testing and the resulting pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
20
25
25
35
35
35
35
30
34

Speech audiometry (Maryland CNC) revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  These findings result in a corresponding designation of Level I hearing acuity in the right ear and Level I in the left ear.  Using Tables VI and VII pursuant to 38 C.F.R. § 4.85, such findings result in a noncompensable disability evaluation.

It should be noted that the appellant does not experience an exceptional pattern of hearing as set forth in 38 C.F.R. § 4.86.  This is so because not all puretone thresholds are 55 decibels or more, and because the thresholds at 2000 Hz are less than 70 decibels.  38 C.F.R. § 4.86.

Under Diagnostic Code 6100, a zero percent evaluation is assigned where hearing is at Level I for one ear and Level I for the other.  Under the pertinent regulations, a zero percent rating is yielded by the VA audiometric examination results of June 2010, October 2010, and February 20131.  The requirements of 38 C.F.R. § 4.85 set out the numeric levels of impairment required for each disability rating, and those requirements are mandatory.  

The Board must accordingly find that the preponderance of the evidence is against the appellant's claim for an initial compensable evaluation for his bilateral hearing loss disability.  


C.  Other considerations

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing impairment disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the VA examiners of September 2005 indicated that there was no functional impairment from the left ear hearing loss.  The June 2010 and October 2010 examiners indicated that the appellant would have difficulty understanding speech when there was noise.  The effects on the appellant's daily life, as noted by the various VA examiners, included his complaints of difficulty understanding conversational speech and telephonic speech and indicated difficulty with effective communication in situations where there was competing noise.  Thus, the VA audiology examination reports did include information concerning how the appellant's hearing impairment affects his daily functioning.  Further, the appellant was given the opportunity to provide additional evidence through his lay statements and those of third parties.

The Board is aware of the appellant's contentions concerning his difficulty with hearing, and has considered those contentions.  However, the objective clinical evidence of record does not support an initial compensable evaluation for either his left ear hearing loss prior to April 30, 2010, or for his bilateral hearing loss from April 30, 2010 onward.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

Notwithstanding the above discussion, increased evaluations for the left ear and/or bilateral hearing loss disability could be granted if it were demonstrated that that particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the appellant's complaints, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any hospitalization for either service-connected hearing loss disability at issue, and that the manifestations of the hearing loss, whether left ear alone or bilateral, are not in excess of those contemplated by the currently assigned ratings.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the hearing loss disability would be in excess of that contemplated by the assigned ratings.  The Veteran's hearing loss is manifested by difficulty hearing speech, difficulty talking on the telephone, and problems understanding conversations when there is background noise.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.

The Board finds no evidence that the left ear hearing loss or the bilateral hearing loss presents such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for hearing loss, but the required manifestations have not been shown in this case.  The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  

In addition, the appellant has not offered any objective evidence of any symptoms due to the left ear hearing loss or due to the bilateral hearing loss that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).  

Hence, the rating criteria contemplate the Veteran's disability picture.  No further discussion of extraschedular entitlement is required.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges that the appellant, in advancing this appeal, believes that his hearing loss deficits have been more severe than the assigned disability ratings reflect.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  However, the Court has repeatedly indicated that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In this case, however, the competent medical evidence offering the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the hearing loss, both left ear and bilateral, on appeal.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the left ear hearing loss and the bilateral hearing loss.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to hearing loss, since they consider the overall industrial impairment due to this service-connected condition.  

The preponderance of the most probative evidence is against the assignment of any initial higher rating for either the left ear hearing loss or the bilateral hearing loss.  The findings needed for the next higher evaluation for the left hearing loss are not currently demonstrated.  The findings needed for the next higher evaluation for the bilateral hearing loss are not currently demonstrated.  Since the preponderance of the evidence is against an allowance of a compensable initial evaluation for both the left ear hearing loss and the bilateral hearing loss under the schedular criteria, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the appellant has not contended that he is unemployable solely due to his hearing loss and the evidence of record, including the appellant's own statements, does not indicate that the hearing loss has interfered with the appellant's capacity to work.  Furthermore, unemployability due to the hearing loss disability has not been demonstrated in the evidence of record.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability due to the hearing loss disability is not raised.

Finally, in light of the holding of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether the appellant is entitled to a "staged" rating for his hearing loss.  As reflected in the decision above, the Board has not found variation in his symptomatology or clinical findings that would warrant the assignment of any staged rating for the left ear hearing loss prior to April 30, 2010, or for the bilateral hearing loss beginning April 30, 2010.  Based upon the record, the Board finds that at no time during the claim/appellate period has either hearing loss claim on appeal been more disabling than as currently rated.


ORDER

An initial compensable evaluation for the left ear hearing loss disability is denied for the period from August 8, 2005 through April 29, 2010.

An initial compensable evaluation for the bilateral hearing loss disability is denied.


REMAND

In Savage v. Shinseki, 24 Vet. App. 124 (2011), the Court held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  

Here, clarification is needed; specifically, the February 2013 VA cervical spine examiner needs to provide clarification as to findings stated in the report.  In particular, the examiner stated that the appellant was unable to perform repetitive use testing because of pain and then also stated that the appellant did not have additional limitation of motion in the cervical spine following repetitive use testing.  Furthermore, after noting limitation of motion of the cervical spine, including forward flexion with objective evidence of pain, the examiner stated that the appellant did not have any functional loss or functional impairment of the neck.  Finally, the examiner stated that the appellant did not have intervertebral disc syndrome (IVDS); this is contrary to the appellant's VA medical treatment records, imaging studies and the findings of prior VA spinal examinations.  Also, the examiner did not address whether or not the appellant experiences incapacitating episodes from his cervical IVDS.

On remand, the February 2013 examination report must be returned to the examiner for clarification of these points.  In addition, any outstanding VA treatment records, post-service military treatment records and/or private treatment records must be obtained and associated with the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain all of the appellant's outstanding VA and post-service military medical treatment records and associate them with the claims file.  Obtain all private records as well, if any.

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and be given opportunity to secure the records.

3.  Then, provide the VA health care provider who examined the appellant in February 2013 with the updated claims file for the purpose of review of all newly added records and the issuance of an Addendum to the February 2013 examination report.  The examiner must clarify:

      (a.)  whether the appellant was unable to perform repetitive use testing because of pain;
      (b.)  whether, in light of the answer to (a.), the appellant did or did not have additional limitation of motion or other symptomatology in the cervical spine following repetitive use testing;
      (c.)  whether, in light of the documented limitation of motion of the cervical spine in all planes, including forward flexion with objective evidence of pain, the appellant did not have any functional loss or functional impairment of the neck; and 
      (d.)  whether the appellant experiences incapacitating episodes from his cervical IVDS.

4.  Complete any additional notification and/or development action deemed warranted by the record.  If the February 2013 examiner (or other qualified health care provider, if the February 2013 examiner is unavailable) determines that an examination is needed before the requested findings can be rendered, schedule the appellant for such an examination.

5.  Upon receipt of the VA addendum, review the report to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the examiner for corrections or additions.  

6.  Thereafter, re-adjudicate the appellant's claim; the readjudication must reflect consideration of all evidence of record and be done with application of all appropriate legal theories.  

7.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


